DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17,20-21,24,26-28,30-31 and 40-47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2020.
REJECTIONS WITHDRAWN
All of the 102 and 103 rejections set forth in the non-final rejection of 1/7/2021, pages 2-4, paragraphs 4-6 have been withdrawn in favor of the new grounds for rejection set forth below.
REJECTIONS REPEATED
There are no rejections repeated.
NEW REJECTIONS
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Yoshikawa et al. (US 5,271,977), as evidenced by Hawley’s Condensed Chemical Dictionary, page 964 (provided herein).
The limitations “co-extrustion”, “co-extruded” and “blown” are method limitations in a product claim which are given little to no patentable weight since the method by which a product is made is not germane to the patentability of a product in a product claim (MPEP 2113).
Yoshikawa disclose a tube (column 3, lines 8-23) comprising a composite film structure having a plurality of layers, wherein the plurality of layers include an inner layer defining an interior surface (1 from Fig. 1 and column 4, line 55 through column 5, line 3) of the tube, an outer layer defining an exterior surface of the tube (3 from Fig. 1 and column 4, line 55 through column 5, line 3), the exterior surface being bonded with a resinous binder (rubber sheath 5 from Fig. 1 which is bonded to 3 from Fig.1 through reinforcement 4, column 4, line 55 through column 5, line 3 and column 10, lines 3-53, a rubber is included in the definition of resin, see below), and at least one intermediate layer (2 from Fig. 1 and column 4, line 55 through column 5, line 3) between the inner and outer layers, the intermediate layer being of a material compatible with the inner and outer layers between which it is interposed (thin metal film 2 from Fig. 1 is broadly compatible with layers 1 and 3 from Fig. 1 since bonding can occur with or without adhesives/undercoats, column 6, line 38 through column 7, line 8 and Figs. 4-5) and wherein the composite film structure is a multi-layer film laminate (Fig. 1 and column 4, line 55 through column 5, line 3, column 10, lines 3-53).

Yoshikawa discloses wherein the inner layer comprises a material compatible with the intended application of the tube (column 5, line 34 through column 6, line 35), wherein the inner layer is selected from a group consisting of a thermoplastic polyurethane, ethylene-vinyl alcohol and polyethylene (column 5, line 34 through column 6, line 35), wherein the outer layer comprises a material compatible with the binder, wherein the outer layer is selected from a group consisting of polyvinyl chloride / vinyl, acrylic co-polymer, vinyl and co-polymer vinyl (column 9, lines 25-59).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 5,271,977), as evidenced by Hawley’s Condensed Chemical Dictionary, page 964 (provided herein), in view of Ozawa et al. (US 5,380,571).
Yoshikawa does not disclose wherein the outer layer comprises a thermoplastic rubber, wherein the outer layer comprises thermoplastics elastomer (TPE).

Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the outer layer comprises a thermoplastic rubber, wherein the outer layer comprises thermoplastics elastomer (TPE) in Yoshikawa in order to provide a hose having flexibility equivalent to that of a conventional vulcanized rubber hose while maintaining the simpleness and ease of a production process of a conventional resin hose and having high temperature resistance as taught or suggested by Ozawa.
Yoshikawa discloses reinforcing layer bonded to a rubber layer via a rubber sheath (column 10, lines 3-53).
Ozawa discloses applying an adhesive coating to an inner tube layer to bond to an outer thermoplastic elastomer layer through a reinforcing layer via heat provided by extrusion (column 8, lines 15-25)
The combination of Yoshikawa and Ozawa discloses wherein the exterior surface of the tube has a coating applied thereto to facilitate bonding with the binder since application of an adhesive to the outer tube (3 from Fig. 1) of Yoshikawa results in the exterior surface of the tube which has a coating applied thereto to facilitate bonding with .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 5,271,977), as evidenced by Hawley’s Condensed Chemical Dictionary, page 964 (provided herein), in view of Kitami et al. (US 5,362,530)
Yoshikawa does not disclose wherein the exterior surface of the tube is treated or modified to facilitate bonding.
Kitami discloses the treatment of an outer surface of a tube to improve adhesion between an inner tube and a thermoplastic elastomer outer layer through a braided, fibrous reinforcement layer via extrusion in order to improve adhesion between layers (column 5, lines 52-65).
Therefore it would have been obvious to treat or modify the exterior surface of the rubber layer (3 from Fig. 1) of Yoshikawa in order to provide improved adhesion between the rubber layer (3 from Fig. 1) and binder layer (5 from Fig. 1) through reinforcement layer (4 from Fig. 1) via extrusion as taught or suggested by Kitami.
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 4/7/2021 have been carefully considered but are moot since all of the previous prior art rejections have been withdrawn in favor of the new rejections set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        




MCM
May 30, 2021